Citation Nr: 1823608	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an extension of the temporary total disability rating from January 7, 2011, to August 31, 2011, for convalescence following two right knee surgeries.

2.  Entitlement to an extension of the temporary total disability rating from February 22, 2013, to May 31, 2013, for convalescence following a right knee surgery.

3.  Entitlement to increased ratings for right knee status post chondroplasty of the patella and medial femoral condyle debridement of the posterior lateral meniscus (right knee disability), in excess of: 20 percent from October 1, 2011, to February 21, 2013 (start date modified to reflect ORDER below); 20 percent from June 19, 2013, to December 31, 2014 (start date modified to reflect ORDER below); and 0 percent since January 1, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1997 to September 2007.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

During the pendency of this appeal, the right knee disability rating has fluctuated.  See February 2013 rating decision, May 2013 rating decision, October 2014 rating decision; January 2016 codesheet.  However, because the maximum disability rating for this impairment has not yet granted, the appeal remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to increased ratings for the right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's 2011 foot surgeries did not require convalescence beyond September 30, 2011. 

2.  The Veteran's 2013 foot surgery did not require convalescence beyond June 18, 2013.


CONCLUSIONS OF LAW

1.  The criteria have been met for an extension of the 2011 temporary total rating due to convalescence through September 30, 2011.  38 C.F.R. § 4.30 (2017).

2.  The criteria have been met for an extension of the 2013 temporary total rating due to convalescence through June 18, 2013.  38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that his 2011 and 2013 temporary total ratings due to convalescence should be extended.  See November 2011 information report; November 2011 statement; February 2012 statement; August 2012 notice of disagreement; April 2013 VA Form 9; June 2013 notice of disagreement; December 2014 VA Form 646; May 2015 VA Form 646; January 2018 hearing transcript.  For the reasons discussed below, the Board finds that: (1) extension of the 2011 temporary total rating due to convalescence is warranted through September 30, 2011; and (2) extension of the 2013 temporary total rating due to convalescence is warranted through June 18, 2013.

A total rating (100 percent) for convalescence is assigned following hospital discharge, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of the service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.  Extensions of 1 or more months, up to 6 months beyond the initial 6 month period, may be made upon a determination that there still exist severe postoperative residuals under 38 C.F.R. § 4.30(a)(2) or immobilization by cast under 38 C.F.R. § 4.30(a)(3).  38 C.F.R. § 4.40(b)(2).  Following the temporary total disability rating, the disability is rated by the appropriate schedular evaluation.  38 C.F.R. § 4.30.

The assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery.  The Court has held that convalescence is "the stage of recovery following an attack of disease, a surgical operation, or an injury," and recovery is "the act of regaining or returning toward a normal or healthy state."  Felden v. West, 11 Vet. App. 427, 430 (1998).  The Felden Court additionally held that a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under 38 C.F.R. § 4.30.

Regarding the 2011 surgeries, the Board finds that extension of the temporary total rating due to convalescence is warranted through September 30, 2011.  An August 2011 note by the Veteran's orthopedic surgeon indicated that the Veteran re-injured his knee during physical therapy and would be re-evaluated for progress in 6 weeks; the surgeon specified that the Veteran was still unable to work due to difficulty negotiating stairs and ramps.  However, a follow-up note, dated September 29, 2011, indicated that the Veteran could return to work as long as it was sedentary, rather than physical, in nature.  Based on the inability to perform even sedentary work through September 30, 2011, an extension of the temporary total rating is warranted.  However, any further extension is not warranted because the records fail to indicate that the Veteran experienced severe postoperative residuals of the nature described in 38 C.F.R. § 4.30 (incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight bearing prohibited).  As previously mentioned, the fact that the Veteran's right knee continued to be postoperatively symptomatic, requiring subsequent treatment and surgeries, is not sufficient on its own to warrant further extension.  To the extent that the Veteran's right knee continued to be symptomatic, his postoperative symptoms are addressed by the disability ratings assigned since October 1, 2011.

Regarding the 2013 surgery, the Board finds that extension of the temporary total rating due to convalescence is warranted through June 18, 2013.  Although a June 2013 note from Hot Springs VAMC indicated little improvement and the need for further treatment, a subsequent psychiatric treatment note, dated June 19, 2013, indicated that the Veteran was back to work; a July 2013 nursing note also confirmed that the Veteran had returned to work.  Based on the ability to return to work beginning at least on June 19, 2013, an extension of the temporary total rating is warranted.  However, any further extension is not warranted because the records fail to indicate that the Veteran experienced severe postoperative residuals of the nature described in 38 C.F.R. § 4.30 (incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches with regular weight bearing prohibited).  As previously mentioned, the fact that the Veteran's right knee continued to be postoperatively symptomatic, requiring subsequent treatment and surgeries, is not sufficient on its own to warrant further extension.  To the extent that the Veteran's right knee continued to be symptomatic, his postoperative symptoms are addressed by the disability ratings assigned since June 19, 2013.


ORDER

Entitlement to an extension of the temporary total disability rating from January 7, 2011, to August 31, 2011, for convalescence following two right knee surgeries is granted through September 30, 2011.
Entitlement to an extension of the temporary total disability rating from February 22, 2013, to May 31, 2013, for convalescence following a right knee surgery is granted through June 18, 2013.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claim of entitlement to increased ratings for the right knee disability.  Although the Veteran's primary care is through Black Hills VAMC, his orthopedic care is outsourced to the University of Colorado.  See July 2014 record from Black Hills VAMC (the Veteran reported that he saw Dr. D'Ambrosia at the University of Colorado Hospital and Dr. Mark Tompkins at the Tria Medical Center in Minnesota regarding knee pain and treatment); December 2014 record from Hot Springs VAMC (the Veteran was seen at the University of Colorado Hospital by Drs. Flierl and D'Ambrosia); July 2016 record from Black Hills VAMC (the Veteran was diagnosed with arthralgia at the University of Colorado Hospital); January 2018 hearing transcript (the Veteran reported that his right knee had progressively worsened and that his physician in Colorado recommended a knee replacement).  However, the claims file lacks: (1) any records from Tria Medical Center in Minnesota; and (2) any University of Colorado Hospital records dated beyond December 15, 2014.  As such, it is imperative to seek these outstanding records, which may corroborate the Veteran's contention of worsening.  

After updating the records, it is also imperative to conduct a new examination to assess the current severity and any functional limitations of the Veteran's right knee disability.  See August 2015 VA examination for knee and lower leg conditions (did not measure range of motion loss in active and passive motion); January 2018 hearing testimony (the Veteran reported pain and range of motion loss); Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016) (adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways); 38 C.F.R. § 4.59 (the joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint"). 

Accordingly, the case is REMANDED for the following action:

1.  Seek any relevant, outstanding treatment records from VA, Tria Medical Center in Minnesota, and/or the University of Colorado Hospital.

See July 2014 record from Black Hills VAMC (saw Dr. D'Ambrosia at the University of Colorado Hospital and Dr. Mark Tompkins at the Tria Medical Center in Minnesota); December 2014 record from Hot Springs VAMC (saw Drs. Flierl and D'Ambrosia at the University of Colorado Hospital); July 2016 record from Black Hills VAMC (diagnosed with arthralgia at the University of Colorado Hospital); January 2018 hearing transcript (the Veteran reported that right knee had progressively worsened and that physician in Colorado recommended a knee replacement).  

The claims file lacks: (1) any records from Tria Medical Center in Minnesota; and (2) any University of Colorado Hospital records dated beyond December 15, 2014.

2.  After completing the above, schedule the Veteran for an examination to assess the current severity of his right knee disability. 

3.  Readjudicate the claim, including whether any separately compensable ratings are warranted (limitation of flexion, limitation of extension, instability, etc.).

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


